DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.  Claims 1-7 and 19-20 are the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of the species of claim 2 and continuous fibers embedded in additive build material matrix with traverse in the Reply filed 09/19/2022 is acknowledged.  Applicants argue that no search burden exists because the breadth of the claims renders the claims easier to search.  This is unconvincing.  As explained in 37 CFR 1.146
In the first action on an application containing a generic claim to a generic invention (genus) and claims to more than one patentably distinct species embraced thereby, the examiner may require the applicant in the reply to that action to elect a species of his or her invention to which his or her claim will be restricted if no claim to the genus is found to be allowable. However, if such application contains claims directed to more than a reasonable number of species, the examiner may require restriction of the claims to not more than a reasonable number of species before taking further action in the application.

Here, claim 1 is directed to slicing (generic, routine; encompasses any slicing technique), applying an infill pattern (generic, routine; encompasses any infill technique), distributing a plurality of points along lines of the at least one infill pattern (any points along any line), sequentially grouping the plurality of points into at least one path (generically grouping point along any path), and “validating” the path (generic, vague; encompasses any “validation” technique).  Clearly, the large genus of “validating” includes “more than a reasonable number of species” that are vastly different.  For example, a “validation” could be a user looking at the path/points to determine if he/she agrees based on any rubric; or its could be a specific algorithm (e.g. “comparing a derivative of the vector to a threshold derivative,” whatever this means; see below).  Simply put, the claimed “validating” step is so broadly recited that it includes any validation step, which encompasses vastly different species of “validating.”
Claims 8-18 are withdrawn pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions and nonelected species, there being no allowable generic or linking claim. 
Thus, the requirement for election of species is hereby made FINAL.

Claim Rejections - 35 USC § 112- Written Description
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 19-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
The Specification fails to demonstrate possession of a “threshold derivative” or “the threshold derivative is associated with a limitation of the additive manufacturing machine”; and “associated with a limitation of the material.”  First, “threshold derivative” is unknown in the 3D printing art per PE2E and Google searches.  Thus, the specification must clearly explain this newly-invented phrase in order to fully describe and demonstrate possession of the substance behind this new phrase.  However, the specification only mentions this phrase twice (paras. 0007 & 0008): “The method may also include sequentially grouping the plurality of points into at least one path, generating a vector normal to the path at each of the plurality of points, and comparing a derivative of the vector to a threshold derivative”; and “The processor may additionally be configured to compare a derivative of the vector to a threshold derivative, to selectively filter the points based on the comparison, and to cause the additive manufacturing machine to place a composite material along the at least one path.”  No clear explanation as to the metes and bounds of, much less how to determine, or the actual substance of a “threshold derivative” is provided.  No parameters or calculation for this “threshold derivative” are given.  No examples of a “threshold derivative are provided.  Furthermore, “threshold derivative” is never described in relation to “a limitation of the additive manufacturing machine,” or “a limitation of the material.”  The specification describes 
In another example of filtering, printability of a path may be checked against material limitations instead of or in addition to machine limitations. That is, it may be possible for machine 14 to follow a prescribed path during material discharge, but the material intended for discharge along the path may experience unacceptable loading (e.g., tight curves that cause damage, such as breakage or fraying) during the discharge. In this example, curvatures may again be calculated as described above, compared to limitations of the materials (e.g., stresses, strains, etc.), and smoothed as necessary. Local physical analysis of the paths as bent beams of reinforcements having particular properties may be used to determine if the curvatures are acceptable. It is contemplated that, in addition to or instead of smoothing of the paths, other fabrication parameters (e.g., temperature, discharge speed, cure intensity, compaction force, etc.) could be selected to accommodate paths that might otherwise be unacceptable. It should be noted that similar checks may be made in relation to a particular matrix or matrix/fiber combination

(para. 0087).  However, this description fails to explain the “threshold derivative,” or how it is “associated” with “a limitation of the additive manufacturing machine,” or “a limitation of the material.”  Thus, the specification fails to provide any evidence of possession of a “threshold derivative.”

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, cannot determine the metes and bounds of “compare a derivative of the vector to a threshold derivative.”  First, “threshold derivative” is never defined in the specification.  The specification only mentions this phrase twice (paras. 0007 & 0008).  No clear explanation as to the metes and bounds of, much less how to determine, a “threshold derivative” is provided.  A search of additive manufacturing prior art yields zero references using this phrase.  Finally, this is not a familiar term in the additive manufacturing art because neither a PE2E search, nor Google search yielded any results when searching “threshold derivative.”  Thus, the metes and bound of this phrase are unclear.
At best, claims 3-7 state “the threshold derivative is associated with a limitation of the additive manufacturing machine”; and “associated with a limitation of the material.”  However, the specification never explains how the “threshold derivative” is “associated” with these generic characteristics.  The specification describes 
In another example of filtering, printability of a path may be checked against material limitations instead of or in addition to machine limitations. That is, it may be possible for machine 14 to follow a prescribed path during material discharge, but the material intended for discharge along the path may experience unacceptable loading (e.g., tight curves that cause damage, such as breakage or fraying) during the discharge. In this example, curvatures may again be calculated as described above, compared to limitations of the materials (e.g., stresses, strains, etc.), and smoothed as necessary. Local physical analysis of the paths as bent beams of reinforcements having particular properties may be used to determine if the curvatures are acceptable. It is contemplated that, in addition to or instead of smoothing of the paths, other fabrication parameters (e.g., temperature, discharge speed, cure intensity, compaction force, etc.) could be selected to accommodate paths that might otherwise be unacceptable. It should be noted that similar checks may be made in relation to a particular matrix or matrix/fiber combination

(para. 0087).  However, this description fails to explain the “threshold derivative,” or how it is “associated” with “a limitation of the additive manufacturing machine,” or “a limitation of the material.”  
	Finally, the common understanding of a derivative in mathematics is an expression representing the rate of change of a function with respect to an independent variable.  Yet, the claims fail to recite any function or any variable.  Thus, “threshold derivative” makes no sense.
	In sum, the claims are so confusing that prior art cannot be applied because it would require the Office to conjecture as to the metes and bounds of “threshold derivative.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743